
	
		II
		111th CONGRESS
		2d Session
		S. 3923
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Sanders (for
			 himself, Mr. Harkin,
			 Mr. Whitehouse, Mr. Leahy, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to clarify the authority of States to adopt renewable energy
		  incentives.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Let the States Innovate on
			 Sustainable Energy Act of 2010.
		2.Clarification of
			 State authority to adopt renewable energy incentivesSection 210 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 824a–3) is amended by adding at the end the
			 following:
			
				(o)Clarification of
				State authority To adopt renewable energy incentives
					(1)Definition of
				State-approved production incentive programIn this subsection, the term
				State-approved production incentive program means a requirement
				imposed pursuant to State law, or by a State regulatory authority acting within
				the authority of the State regulatory authority under State law, that an
				electric utility purchase renewable energy (as defined in section 609(a)) at a
				specified rate.
					(2)RatesNotwithstanding any other provision of this
				Act or the Federal Power Act (16 U.S.C. 791a et seq.), a State legislature or
				regulatory authority may set the rates for a sale of electric energy by a
				facility generating electric energy from renewable energy sources pursuant to a
				State-approved production incentive program under which the facility
				voluntarily sells electric
				energy.
					.
		
